DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 was filed after the mailing date of the non-final rejection on 01/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The specification has been amended in order to overcome the objection. Therefore, the objection to the drawings has been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 12, and 17 have been amended in order to overcome the rejections under 35 USC § 112. Therefore, the rejections to claims 1, 12, and 17 under 35 USC § 112 have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method (system or computer program product), comprising: storing a set of data in a memory space, wherein the set of data has a memory footprint in the memory space; associating, in parallel channels, a respective counter to each of a subset of the set of data, each counter identifying a corresponding one of the subset of the set of data; embedding, by a watermark inserter circuit, each counter to the corresponding one of the subset of the set of data without increasing the memory footprint in the memory space; selecting, by a first multiplexer, one of the subset of the set of data with an embedded counter; and selecting, by a second multiplexer, between the subset of the set of data with an embedded counter and a subset of the set of data without an embedded counter.
Tessel et al. (Hereafter, “Tessel”) [US 2014/0184647 A1] discloses for supporting correct and reliable operating displaying image data, wherein the image data may change over the time, the present invention suggests a reliable process, by use of which a secured image is generated based on a source image by generating at least one secured image part, wherein the secured image part is generated by combining a source image part of the source image with a corresponding secure pattern; and/or by monitoring displaying the secured image by detecting the corresponding secure pattern of the secured image part and by performing at least one of following: updating the detected secure pattern, checking the currentness or correctness of the detected secure pattern [See Tessel, Abstract].
Bause et al. (Hereafter, “Bause”) [US 2012/0300971 A1] discloses a multi-channel embedded data technique allows for embedding data, such as watermarks into multiple channels of audio, video, multi-media, and other digitized content streams [See Bause, Abstract]. Two or more of the channels may be utilized [See Bause, Abstract]. The embedded data may be segmented within each channel, and these segments may start and stop at identical times, or may be staggered or offset from one another [See Bause, Abstract]. The available payload may be used for different data, or redundant data, providing enhanced reliability [See Bause, Abstract]. Staggering allows for more rapid availability of at least some of the embedded data segments [See Bause, Abstract]. References may be used between channels and between data streams to provide for highly complex configurations of encoding and decoding of the embedded data [See Bause, Abstract].
Petrovic et al. (Hereafter, “Petrovic”) [US 2006/0005029 A1] discloses methods are provided for embedding auxiliary information in a host content signal which reduce the memory, bandwidth and computational complexity of the embedding and transmission systems [See Petrovic, Abstract]. In one embodiment, a first reduced-scale signal is produced which corresponds to the host content embedded with a first logical value and producing a second reduced-scale signal corresponding to the host content embedded with a second logical value [See Petrovic, Abstract]. A first set of segments from the first reduced-scale signal may be combined with a second set of segments from the second reduced-scale signal in a pre-defined manner to produce a composite embedded host content [See Petrovic, Abstract]. Thus the storage and transmission requirements of the watermarking system are reduced to having to deal with only the original content plus two reduced-scale signals [See Petrovic, Abstract].
Ishida et al. (Hereafter, “Ishida”) [US 2016/0080602 A1] discloses a plurality of quantization conditions for embedding additional information is held [See Ishida, Abstract]. An image is segmented into a plurality of embedding regions, and a condition used in quantization is selected from the plurality of quantization conditions based on information of the image that corresponds to an embedding region to be processed and a position of the embedding region to be processed [See Ishida, Abstract].
Takano [US Patent Number: 5,612,979] discloses a synchronous circuit which prevents occurrence of a step-out condition even when an error in padding occurs [See Takano, Abstract]. The synchronous circuit is applied to a digital transmission system wherein the number of bits in a frame varies periodically and bit number information is included in a frame [See Takano, Abstract]. Making use of the fact that the bit number information has a periodicity, bit number information for one period is generated by a padding bit generator based on information from a synchronism detector to prevent occurrence of a step-out condition caused by an error in received bit number information [See Takano, Abstract].
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482